DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 03/02/2021, Claims 1-14 are currently pending in the instant application.
It is noted that claims 1, 6 and 12 have been amended.
It is noted that claims 13 and 14 have been added.
                          Allowable Subject Matter
After a further search and thorough examination of the present application, claims 1-14 are found to be allowable in view of the Applicant’s arguments and amendments filed on 03/02/2021 (see Applicant’s remarks, pages 4-9).
1. This communication is an Examiner's reasons for allowance in response to application filed on 07/18/2019, assigned serial 16/516,153 and titled “Biomimetic Humanoid Robotic Model. Control System, and Simulation Process”.
2. The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
a. After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, it is found that the application is now in condition for allowance.
b. Claims 1-14 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 7. 
The present application is directed to a non-obvious improvement over the following prior art reference:
US 8,088,453 to Rasmussen. - which is directed to a composition and a method for producing materials and actuators that respond to electricity, converting electrical energy into mechanical energy in the form of movement, causing said electroactive materials and electroactive actuators to act as artificial muscle, tendon, human-like skin and for use with mechanical devices.
Thus, prior art does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “An artificial skin system for robots, comprising: a skin casing; a plurality of stretch sensors coupled to the skin casing; and a processor coupled to the plurality of stretch sensors, wherein the processor is configured to detect changes in the plurality of stretch sensors and transmit a signal to adapt movement in an artificial muscle of a robot wearing the artificial skin system in response to the detected changes in the plurality of stretch sensors.” 
Regarding claim 8, disclosing “A robot, comprising: an artificial muscle, including: a flexible muscle casing, a fluid channel through the flexible muscle casing configured to contract and relax the flexible muscle casing via controlled fluid inflow/outflow from the flexible 2casing, the fluid channel including a connection to a fluid pump for controlling the fluid inflow/outflow, and a filament coupled to opposing ends of the flexible casing and connected to an actuator controlling the length of the filament to contract and relax the flexible muscle casing; and an artificial skin system attached to the flexible muscle casing, the artificial skin system including: a skin casing, a plurality of stretch sensors coupled to the skin casing, and a processor coupled to the plurality of stretch sensors, wherein the processor is configured to detect changes in the plurality of stretch sensors and transmit a signal to adapt movement of the artificial muscle in response to the detected changes in the plurality of stretch sensors.”.
Dependent claims 2-6 and 8-14 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 7.
c. Therefore, Claims 1-14 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B